Case 1:18-cv-05680-LDH-SJB Document 61 Filed 06/05/20 Page 1 of 2 PageID #: 556



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK



 STEPHEN ELLIOTT,
                                     Plaintiff,
                                                               No. 1:18-cv-05680-LDH-SJB
                       - against -

 MOIRA DONEGAN, and JANE DOES (1–30),
                                     Defendants.




                         DECLARATION OF ROBERTA A. KAPLAN

 ROBERTA A. KAPLAN declares as follows:

        1.      I am a partner at the law firm of Kaplan Hecker & Fink LLP and am counsel for

 Defendant Moira Donegan in this action.

        2.      I respectfully submit this declaration pursuant to the Court’s June 5, 2020 Order.

        3.      Attached hereto as Exhibit 1 is my February 12, 2020 Letter Attaching Relevant

 Excerpts from Plaintiff Stephen Elliott’s Published Works and Media Appearances, ECF 58, and

 its Exhibit A, ECF 58-1.

        4.      Exhibit A, ECF 58-1, provides true and correct excerpts of the cited published

 works and media appearances by Stephen Elliott.

        5.      Based on the Court’s feedback during the February 7, 2020 oral argument on Mr.

 Elliott’s status as a limited-purpose public figure, I instructed a small team of attorneys and staff

 at Kaplan Hecker & Fink LLP to review Mr. Elliott’s published works and media appearances for

 references to rape, sexual assault, consent, and other Me Too-related issues, such as workplace
Case 1:18-cv-05680-LDH-SJB Document 61 Filed 06/05/20 Page 2 of 2 PageID #: 557



 harassment. The team transcribed and compiled all the potentially relevant excerpts they found.

 From that compilation, I selected the excerpts included in Exhibit A, ECF 58-1.



 In accordance with 28 U.S.C. § 1746, I hereby declare under penalty of perjury that the foregoing

 is true and correct.



 Executed at:    New York, New York
                 June 5, 2020
                                                     _____________________________
                                                            Roberta A. Kaplan




                                                2
